EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report of Shuffle Master,Inc. (the “Company”) on Form10-K for the period ended October31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Linster W. Fox, Chief Financial Officer, certify, pursuant to section906 of the Sarbanes-Oxley Act of 2002 (18U.S.C. section1350), that to the best of my knowledge: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. January 13, 2011 /s/ Linster W. Fox Linster W. Fox Chief Financial Officer
